Citation Nr: 0713754	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This rating determination was sent to the 
veteran in March 2004.  This issue was previously before the 
Board in March 2006 when it was remanded for further 
development.

The claimant's request to have his appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006) was granted by 
the Board in March 2006.


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
duty service or for many years thereafter, nor is 
hypertension otherwise causally related to the veteran's 
active duty service or to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  Neither has hypertension been 
caused or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a July 2003 letter, and again 
in April and September 2006 letters, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the July 2003 letter was sent 
to the appellant prior to the February 2004 rating decision 
(sent to the veteran in March 2004).  The Board additionally 
notes that the April and September 2006 letters were sent to 
the appellant prior to a November 2006 readjudication of the 
claim associated with the Appeals Management Center's (AMC) 
issuance of a supplemental statement of the case.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the July 2003, April 2006, and 
September 2006 letters each effectively notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised of the need to produce evidence in support of his 
claim, that it was the appellant's responsibility to make 
sure that such evidence was received by the RO, and that the 
appellant needed to inform the RO about any medical evidence 
not yet submitted.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
furnish any pertinent evidence that the appellant may have.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been effectively met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability in the July 2003, April 2006, and 
September 2006 VCAA letters.  Additionally, there has been 
timely notice of the types of evidence necessary to establish 
a disability rating and an effective date for any rating that 
may be granted.  The AMC furnished the appellant with notice 
in the April 2006 and September 2006 VCAA letters which 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent AMC readjudication of this case and 
issuance of a supplemental statement of the case in November 
2006.  To the extent that such notice may be viewed as 
deficient for any reason, since the Board concludes below 
that the preponderance of the evidence is against the claim 
of service connection for hypertension, no rating or 
effective date will be assigned; any questions of notice 
related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  In view of 
the complex nature of the medical questions involves, VA has 
also obtained an expert medical opinion based on a review of 
the claims file.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
these claims.

Analysis

The issue on appeal involves a claim of entitlement to 
service connection for hypertension.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, service 
connection is warranted for a disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).

The Board will first address the veteran's claim in terms of 
the theory of direct service connection.  After addressing 
direct service connection, the Board will engage the question 
of whether entitlement to service connection on a secondary 
basis is shown by the evidence of record.

First, the Board finds that there is no competent medical 
evidence showing that the veteran's current hypertension 
manifested during the veteran's service.  The service medical 
records do not reflect treatment for hypertension.  The 
veteran's August 1974 enlistment examination report shows 
recorded blood pressure of "118/76."  Subsequent service 
medical records show recorded blood pressure readings of: 
"106/62" in April 1977; "128/78" in June 1977; "100/78" 
on August 12, 1977; "100/62" on August 16, 1977; "122/68" 
on August 18, 1977; and "120/66" on August 19, 1977.

The Board observes that the veteran has contended, including 
in his November 2006 correspondence, that the August 19, 1977 
record shows a reading of "126/66," however the Board reads 
the record as showing "120/66."  The Board notes this 
discrepancy in passing and emphasizes that accepting either 
of the contending readings would have no substantial impact 
upon the analysis in this decision.

In pertinent part, the available post-service medical records 
reflect a blood pressure reading of 120/80 in December 1991, 
and a reading of 128/88 in February 1992.  A reading of 
144/100 was noted in July 1992 by the veteran's private 
physician.  The veteran was advised to return for a blood 
pressure check, and prescribed a low salt diet.  In August 
1992 the veteran's blood pressure was recorded as 120/88.  In 
October 1992 it was 140/92, then later that month is was 
132/98, and again later that same month it was 116/82.  A 
January 1993 private clinical record showed a blood pressure 
reading of 130/70.  At that time, the veteran denied taking 
any medications and denied a history of hypertension (HTN).  
He reported a familial history of hypertension.  In May 1994 
the blood pressure was noted to be 130/88, then 147/102, and 
then later that month 144/88.  In October 1994, 156/100 was 
recorded.  In April 1995, 128/98 was recorded.  A June 1995 
clinical record showed a blood pressure reading of 140/100 
with report that the veteran only took over-the-counter (OTC) 
medications.  In July 1995, 130/90 was recorded.  In August 
1995, 130/100 was recorded.  

The record next reflects the veteran's admission to Baylor 
University Medical Center in October 2001 for symptoms of 
fever, chills, large volume diarrhea, anorexia, minimal 
intake by mouth (p.o.), emesis, and headache.  At that time, 
a past medical history of hypertension was reported.  His 
discharge diagnoses were 1) acute human immunodeficiency 
virus; 2) end-stage renal disease; 3) hypertension; 4) 
hepatitis C virus with splenomegaly; 5) anemia; 6) non-anian 
gap metabolic acidosis; 7) acute gastroenteritis; and 8) 
diarrhea.  His end-stage renal disease was said to be 
"multi-factorial, secondary to human immunodeficiency virus, 
hypertension, and possibly hepatitis C virus."  The renal 
disease was a new diagnosis and there is no indication that 
the veteran had been previously diagnosed with that 
pathology.  Dialysis was initiated on November 5, 2001.  At 
that time, the veteran was again reported as having "[l]ong-
standing hypertension."

A June 2004 note authored by a private physician is of record 
and pertinent to this analysis to the extent that it states 
that the veteran "had HT in the USN 1974-77 but started 
treatment in 1985."  The Board notes that this written 
statement contains an explanation that it is based upon 
review of the veteran's medical history as well as 
interviewing the veteran.  Nothing in the record indicates 
that the doctor authoring this note treated the veteran 
during his period of service, thus any competent medical 
statement retroactively diagnosing the veteran with 
hypertension during his service years must be based upon a 
review of his medical records and the veteran's own account.  
To the extent that such a diagnostic statement is made in 
reliance upon the veteran's own reported history, it is not 
probative as it contains no independent medical rationale for 
endorsing such a diagnosis.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

To the extent that the diagnostic statement may be based upon 
a review of the veteran's service medical records, the Board 
observes that the June 2004 private doctor's note offers no 
medical rationale and cites no evidence of the record in 
asserting a retroactive diagnosis of in-service hypertension.  
Such a conclusion can only be probative to the extent that it 
is supported by a factual basis in the record.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet.App. 345, 348 (1998).  The Board 
notes that the service medical records contain no mention of 
any diagnosis of hypertension in service.  Moreover, as 
discussed below, the blood pressure readings documented 
during the veteran's service have been subsequently reviewed 
by multiple VA doctors with all of them agreeing that none of 
them reflect an in-service diagnosis of hypertension.  It is 
unclear whether the author of the June 2004 private medical 
statement intended to assert that the in-service blood 
pressure readings are themselves indicative of hypertension, 
but the Board notes that there is no other medical opinion of 
record which indicates such an interpretation of those in-
service blood pressure results.  The facts of record in this 
case, featuring the in-service clinical evidence and 
subsequent medical interpretation of that evidence, are in 
opposition to the bare conclusion stated in the June 2004 
private doctor's note.  A medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet.App. 177, 180 (1995).  Thus, no significant probative 
value may be accorded to this June 2004 private doctor's 
note.

A June 2004 VA examination report contains the examiner's 
impression that the veteran's service medical records show 
"no sufficient information to establish a diagnosis of 
hypertension during service."  The Board notes that the June 
2004 VA examination report reflects that the examiner found 
only the June 1977 service medical record of the veteran's 
blood pressure of "128/78."  The Board observes that this 
reading was numerically the highest of the blood pressure 
readings recorded during the veteran's service, and the June 
2004 VA examination report provides a competent medical 
opinion that this does not reflect sufficiently high blood 
pressure to warrant a diagnosis of hypertension.  
Nevertheless, the Board does believe that the broad probative 
value of this examination report is somewhat diminished by 
the fact that the examiner did not have the opportunity to 
take into account the totality of the veteran's in-service 
blood pressure data.

A February 2005 letter from the veteran's treating infectious 
disease physician states as follows:

I am an infectious disease physician and I have 
been caring for the patient [the veteran] for the 
last few years.  He had a diagnosis of HIV disease, 
hepatitis C, and hypertension.  Upon reviewing his 
records, it appears he developed hepatitis C during 
the time that he was in the service back in the 
late 1970's.  As a result he has developed end 
stage renal disease, requiring hemodialysis and 
causing his hypertension.  He continues to be under 
my care and will need to undergo therapy for his 
hepatitis C and hypertension...

The Board observes that this private medical opinion does not 
indicate that the veteran's hypertension was, itself, 
manifested during the veteran's service.  This private 
medical opinion does not suggest any support for a direct 
basis for service connection for the veteran's hypertension.  
To the extent that it relates to a secondary basis for 
service connection, it will be discussed later in this 
decision.

A November 2006 VA examination report contains a conclusion 
that the veteran's hypertensive vascular disease dated to 
1985, and this finding appears to be at least partly based 
largely on the veteran's own reported history.  The report 
indicates that the veteran described that he was placed on 
medications during service for elevated blood pressure 
readings for his last six months of service, but the 
diagnosis of hypertension was not made until 1985.  The Board 
notes that the service medical records contain no indication 
that the veteran was treated for any elevated blood pressure 
during service.  In any event, even relying upon the 
veteran's own description of the medical history, the 
examiner concluded that "[i]t is less likely than not that 
hypertension was manifested during the veteran's active duty 
service."  The Board observes that this conclusion was 
originally drawn without the benefit of review of the claims 
folder, and relying upon the veteran's own account of the 
pertinent medical history.  The claims file was made 
available for the examiner to review two days after the 
examination, and an addendum to the November 2006 VA 
examination report shows that the examiner confirmed his 
original findings after reviewing the claims folder.

An April 2007 VHA report, authored by an appropriate 
specialist following review of the entire claims file, 
further shows that the medical evidence does not support a 
finding that the veteran's hypertension was manifested during 
the veteran's service.  The VHA report states that "... there 
is no recorded high blood pressure while he was on active 
duty.  There are in fact several blood pressures well within 
the normal range."  The report adds that "there is no 
record of treatment for hypertension in active duty 
records."  Moreover, the VHA physician observed that the 
veteran's post-service medical records reflect that his blood 
pressure was generally normal until the mid 1990's; the April 
2007 report indexes the veteran's blood pressure test results 
of record and explains that they show that "the veteran 
generally had normal blood pressure in 1991, 1992, and 1993, 
while the blood pressure was most commonly high in 1994 and 
1995."

Thus, there is no probative medical evidence nor any medical 
opinion showing that the veteran's hypertension manifested 
during the veteran's service or was directly caused during 
the veteran's service.  The Board is thus presented with an 
evidentiary record which does not support the theory of 
direct service connection for the veteran's hypertension.  
The record fails to show that hypertension was manifested 
during service or for many years after discharge nor is there 
any competent evidence suggesting that the veteran's 
hypertension was directly caused by the service which took 
place many years prior to any shown diagnosis.

The only evidence in support of the direct theory of service 
connection of hypertension is the veteran's own assertion 
that his current hypertension was caused and manifested 
during his service.  The Board acknowledges the veteran's 
argument that his in-service blood pressure readings show an 
escalation of his blood pressure  which demonstrates the 
incurrence of his hypertension pathology.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  In this case, a number of medical 
experts have contributed their analysis to the record after 
reviewing the veteran's contentions, and none of them have 
expressly endorsed the veteran's theory that the rise in his 
blood pressure near the end of his service demonstrated a 
clinical incurrence of his current hypertension pathology.  
Indeed, the weight of the medical evidence is expressly 
against the direct theory of entitlement to service 
connection for hypertension.

The Board now turns its attention to the secondary theory of 
entitlement to service connection for hypertension in this 
case.  Specifically, the question which must be evaluated is 
whether the veteran's service-connected hepatitis C has 
itself caused or permanently aggravated the veteran's 
hypertension.  Preliminarily, the Board notes that none of 
the medical evidence dated prior to the October 2001 
emergency room report from Baylor University Medical Center 
offers any medical opinion or information directly addressing 
this question.

Revisiting the medical report associated with the veteran's 
admission to Baylor University Medical Center in October 
2001, the Board recalls that it shows discharge diagnoses of 
1) acute human immunodeficiency virus; 2) end-stage renal 
disease; 3) hypertension; 4) hepatitis C virus with 
splenomegaly; 5) anemia; 6) non-anian gap metabolic acidosis; 
7) acute gastroenteritis; and 8) diarrhea.  This newly 
diagnosed end-stage renal disease was said to be "multi-
factorial, secondary to human immunodeficiency virus, 
hypertension, and possibly hepatitis C virus."  Dialysis was 
initiated on November 5, 2001.  At that time, the veteran was 
reported as having "[l]ong-standing hypertension."  The 
Board has carefully reviewed this report and does not find 
that it presents any express evidence that the veteran's 
hypertension is caused or aggravated by the veteran's 
hepatitis C.  Pertinently, as discussed later in more detail, 
this report weighs against the veteran's claim by showing 
that the veteran's hypertension existed prior to the 
veteran's end-stage renal disease and dialysis treatments; in 
fact, it suggests that the hypertension was a cause of the 
renal disease.

The June 2004 VA examination report does not address the 
question of whether the veteran's hypertension is secondary 
to the veteran's hepatitis C.

The February 2005 letter from the veteran's treating 
infectious disease physician does present a competent and 
express medical rationale linking the veteran's hypertension 
to his hepatitis C.  Specifically, the February 2005 letter 
presents the authoring physician's opinion that, "Upon 
reviewing his records, it appears he developed hepatitis C 
during the time that he was in the service back in the late 
1970's.  As a result he has developed end stage renal 
disease, requiring hemodialysis and causing his hypertension.  
He continues to be under my care and will need to undergo 
therapy for his hepatitis C and hypertension... ."  The Board 
accepts this as a potentially probative medical opinion 
presenting a theory of entitlement to service connection on a 
secondary basis.  The physician's position is that the 
veteran's hepatitis C caused renal disease, the renal disease 
required hemodialysis treatment, and in turn this necessary 
hemodialysis treatment has caused the veteran's hypertension.

The November 2006 VA examination report, however, presents a 
contradictory medical impression regarding the veteran's 
disability picture.  The November 2006 report states that the 
arteriosclerotic complications of hypertension include 
chronic renal disease with renal failure; in other words, the 
November 2006 VA examiner believed that the veteran's renal 
failure was the result of the veteran's hypertension and not 
the other way around.  Consistent with this impression, the 
examiner concluded that "it is less likely than not that the 
hypertension was caused by or aggravated by the veteran's 
service connected hepatitis C."  This competent medical 
impression is highly probative as it directly addresses the 
issue on appeal with a clear medical explanation based upon 
the examiner's review of the claims folder and physical 
examination of the veteran.  The Board also observes that 
this medical opinion is consistent with the findings in the 
medical report from Baylor University Medical Center 
associated with the veteran's October 2001 hospitalization. 

The conflicting medical evidence on this issue created a 
complicated medical question which has now been addressed by 
the April 2007 VHA letter.  This VHA letter presents several 
highly significant medical conclusions based upon the 
authoring physician's expertise and his review of the claims 
folder, to include the conflicting medical impressions of 
record.  First, the letter presents the specialist's 
explanation that "There is no medical evidence that 
hepatitis C directly induces hypertension.  So, hepatitis C 
did not cause hypertension in this veteran."

Secondly, and of tremendous significance in this case, the 
April 2007 VHA letter explains that "The hypertension 
preceded his end stage renal failure by several years.  That 
is, he had hypertension at a time where there was no evidence 
of renal disease, hepatitis C or HIV."  Citing this fact of 
the veteran's medical history, the letter offers the medical 
opinion that "the renal failure was caused by a combination 
of hypertension ... and HIV nephropathy."  This is significant 
in this case because the February 2005 doctor's letter in 
support of the veteran's claim relies upon the rationale that 
the veteran's hypertension has been caused by treatment for 
his renal disease, which in turn is claimed to be a 
consequence of his hepatitis C.  The April 2007 VHA letter, 
by citing the chronology of the veteran's medical history and 
the principles of the author's medical expertise, provides a 
compelling rationale for why the February 2005 letter's 
explanation is unlikely to be accurate.  Because hypertension 
manifested in the veteran prior to the emergence of his renal 
disease and hepatitis C, the April 2007 VHA letter 
compellingly concludes that "the probability that the 
hypertensive vascular disease is caused by hepatitis C is 
less than 50%."

The Board notes that the April 2007 VHA letter's recitation 
of the decisive facts of the veteran's medical history 
accurately reflects what is shown in the evidence of record.  
The blood pressure readings which the VHA specialist cites as 
indicative of the onset of hypertension are shown in the 
record for the dates to which he attributes them.  The record 
shows, including in the October 2001 Baylor University 
Medical Center report diagnosing the veteran's renal disease, 
that the veteran's history of hypertension significantly 
predates the diagnosis of renal disease.  Thus, the April 
2007 VHA letter is of great probative value in analyzing the 
correct facts to draw medical conclusions, and explaining the 
factual error of the contradictory February 2005 private 
doctor's letter.

The April 2007 VHA letter acknowledges and directly addresses 
the conflicts in the medical evidence, including the February 
2005 private doctor's letter which indicates that the 
veteran's hypertension has been indirectly caused by the 
veteran's hepatitis C.  In specifically addressing this 
February 2005 letter, the April 2007 VHA report explains that 
the suggestion of such causation is in error: "Without 
question the hypertension preceded the end stage renal 
disease.  It seems probable that this doctor did not have 
access to the medical records from 1991 through 1995 that 
documented serial blood pressure readings."

So, with regard to the question of whether the veteran's 
hypertension has been caused by the veteran's service-
connected hepatitis C, the April 2007 VHA letter and the 
November 2006 VA examination report present express medical 
opinions clearly addressing the issue; these medical 
opinions, corroborated by the facts of the veteran's 
documented medical history, create a compelling preponderance 
of the evidence against the veteran's claim.  The remaining 
question to address, then, is whether the veteran's service-
connected hepatitis C has permanently aggravated the severity 
of the hypertension.  The Board observes that there is no 
medical evidence which expressly indicates that such 
aggravation has taken place, although the February 2005 
private medical letter asserts that hepatitis C has 
indirectly caused the veteran's hypertension altogether.  The 
November 2006 VA examination report specifically states that 
it is unlikely that the veteran's hypertension has been 
aggravated by his hepatitis C, although the Board notes that 
the medical rationale in that report does not address the 
aggravation question as clearly as it addresses the causation 
question.  Thus, once again, the April 2007 VHA letter 
contributes important clarification on an unsettled and 
complicated medical question.

The April 2007 VHA letter provides a highly detailed and 
probative explanation of the authoring specialist's rationale 
for determining that the veteran's hypertension has not been 
aggravated by the hepatitis C pathology.  The letter first 
acknowledges that, in general, it is possible for hepatitis C 
to cause renal disease and renal failure, and that this 
process can lead to a worsening of hypertension and 
hypertensive vascular disorder.  The letter then spells out 
the authoring physician's analysis of the record with regard 
to determining whether, in the veteran's specific case, 
pathology stemming from the veteran's hepatitis C has 
actually aggravated the veteran's hypertension.

The letter notes that the type of renal disease associated 
with hepatitis C is a "glomerulonephritis that is associated 
with mixed cryglobulinemia."  However, the specialist's 
letter notes that there is no sign of the clinical 
indications of this type of pathology in any of the veteran's 
medical records; the letter discusses the relevant clinical 
signs at length.  Additionally, the specialist's letter 
explains that "treatment of hepatitis C with interferon with 
resultant fall in the viral load can improve renal failure 
associated with hepatitis C... .  The patient received 6 months 
of interferon, and the hepatitis C viral load as assessed by 
PCR fell ... without change in the renal disease."  Based upon 
the extensive analysis of the veteran's clinical history, the 
April 2007 VHA letter concludes that the veteran's renal 
disease is not the type of renal disease that is associated 
with hepatitis C and, thus, any resultant aggravation in the 
severity of the veteran's hypertension related to his renal 
disease is not an indirect result of hepatitis C.  The letter 
states expressly that "the probability that the hypertensive 
vascular disease has undergone a permanent increase in 
severity as a result of hepatitis C is less than 50%."

The April 2007 VHA letter is the most probative medical 
evidence of record addressing the question of whether any 
pathology stemming from the veteran's service-connected 
hepatitis C has permanently aggravated the veteran's 
hypertension.  The April 2007 VHA letter, while providing a 
more thorough explanation of analysis and rationale, is 
consistent with the findings of the November 2006 VA 
examination report in showing that there is no medical basis 
to find that such aggravation has occurred.  No medical 
evidence of record expressly shows that the veteran's 
hypertension has been aggravated by a pathology stemming from 
hepatitis C.  To the extent that the February 2005 private 
doctor's letter presents a causal relationship between the 
veteran's hypertension and hepatitis C, the April 2007 VHA 
letter shows that the only rationale offered in the February 
2005 letter is inconsistent with the facts and the medical 
chronology of record.  Thus, the preponderance of the medical 
evidence is against a finding that the veteran's hypertension 
has been chronically aggravated by the service-connected 
hepatitis C.

As the preponderance of the medical evidence is against the 
secondary theory of entitlement to service connection for 
hypertension, the claim must be denied.  The only additional 
evidence which is of record in support of the veteran's claim 
is the veteran's own lay assertion, in advancing this claim, 
that his current hypertension may be caused or aggravated by 
his hepatitis C.  However, while the veteran as a lay person 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  In this case, the preponderance of the medical 
evidence is against the secondary theory of entitlement to 
service connection for hypertension.

The weight of the evidence is against the veteran's claim on 
either a direct or a secondary basis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


